Citation Nr: 0633540	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  05-01 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for spina bifida.  

2.  Entitlement to service connection for neurological 
symptoms secondary to a Schmorl's node at the T-11 body.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel






INTRODUCTION

The veteran served on active duty from May 1980 to May 1983 
and from November 1983 to November 1986.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Muskogee, 
Oklahoma, VA Regional Office (RO).  

In September 2005, the revoked the Power of Attorney for 
Paralyzed Veterans of America.  

In a June 2004 rating decision, the agency of original 
jurisdiction (AOJ) granted service connection for Schmorl's 
node T-11 body.  This represents a full grant of the benefits 
sought.  

In connection with his appeal, the veteran testified before 
the undersigned Veterans Law Judge in Washington, D.C., via 
videoconference in August 2006.  A transcript of the hearing 
has been associated with the claims file.  

The issue of entitlement to service connection for 
neurological symptoms secondary to a Schmorl's node at the T-
11 body is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

On August 21, 2006 prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that a withdrawal of the appeal in regard to service 
connection for spina bifida is requested.




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 20.202, 20.204 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The veteran has 
withdrawn the appeal in regard to service connection for 
spina bifida and, hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal of the issue of service connection for spina 
bifida is dismissed.


REMAND

Essentially, the veteran asserts he has a neurologic disorder 
secondary to a service-connected Schmorl's node at the T-11 
body.  Transcript at 6 (2006).  

The Board notes that a March 2003 VA treatment record notes 
the veteran was status post a motor vehicle accident and L1 
fracture in July 2002.  In April 2003, radiculopathy was 
associated with L5-S1 herniated nucleus pulposus.  

On VA examination in April 2004, the veteran was noted to 
have reduced vibratory sensation in the right lower 
extremity, along with decreased light touch sensation and 
decreased proprioception of the right great toe.  
Electromyography (EMG) studies were noted to be normal.  The 
examiner stated that the veteran's symptoms of neuropathy 
were not related to spina bifida.  No evidence of a Schmorl's 
nodule was noted.  The Board notes the claims file was not 
available for review.  

In a March 2005 VA treatment record, right-sided sciatica and 
partial foot drop were noted.  Another March 2005 VA 
treatment record notes thoracic pain with  T9- 10  facet 
changes effacing the thecal sac but with no impingement on 
the spinal cord.  

On VA examination in March 2006, sensory function was noted 
to be slightly diminished on the lateral side of the right 
leg and the right foot.  Motor function was intact without 
any weakness or atrophy.  Reflexes were normal and 
symmetrical on both sides.  The examination report notes the 
veteran failed to report for EMG nerve conduction studies.  

There is insufficient evidence upon which to base a 
determination as to whether any neurological impairment is 
related to the veteran's service-connected Schmorl's node at 
the T-11 body.  The veteran is advised that failure to report 
for a scheduled VA examination may result in a denial of the 
claim.  38 C.F.R. § 3.655.  

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the veteran for 
the appropriate VA examination, to include 
any necessary tests.  The claims file 
should be made available for review.  The 
examiner should be requested to respond to 
the following:  1) Does the veteran have a 
neurological disorder?  2)  If so, is it 
at least as likely as not that any 
identified neurological disorder is 
related to the service-connected Schmorl's 
node at the T-11 body?  A complete 
rational should accompany any opinion 
provided.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


